UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ITPE PENSION FUND, et al.,          )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )              Civil Action No. 13-0025 (ABJ)
                                    )
STRONGHOLD SECURITY, LLC.,          )
                                    )
                  Defendant.        )
____________________________________)


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 7, 2014, Magistrate Judge Deborah A. Robinson issued a Report and

Recommendation [Dkt. # 16] with respect to plaintiffs’ motion for default judgment [Dkt. # 10].

Neither party filed written objections to the report and the time period to object has passed.

After careful review of the report, the Court hereby adopts the Report and Recommendation in

its entirety. Accordingly, it is hereby ORDERED that the Report and Recommendation [Dkt. #

16] is ADOPTED and that plaintiffs’ motion for default judgment [Dkt. # 10] is GRANTED.

       It is FURTHER ORDERED that JUDGMENT shall be entered for plaintiffs against

defendant in the following amounts:

       (a) delinquent contributions remaining due and owing on the date this action commenced
           in the amount of $13,388.80;

       (b) delinquent contributions paid late during the pendency of the action in the amount of
           $22,627.20;

       (c) delinquent contributions estimated to be due and owing to the Fund on the date of the
           updated declaration which is August 20, 2013, in the amount of $2,241.00;

       (d) interest due and owing on the delinquent contributions that remain unpaid as of
           August 16, 2013, in the amount of $1,348.60;
       (e) interest which Defendant shall incur as a consequence of its continued failure to pay
           contributions due for the period of June 22, 2013, through July 31, 2013, provided the
           Fund received those contributions on August 16, 2013, in the amount of $13.79;

       (f) liquidated damages on the amount of contributions which were delinquent when paid
           in the amount of $6,133.56;

       (g) liquidated damages which Defendant shall incur as a consequence of its continued
           failure to pay contributions due for the period of June 22, 2013, through July 31,
           2013, provided the Fund received those delinquent contributions on August 16, 2013,
           in the amount of $179.20; and

       (h) reasonable attorneys’ fees and costs in the amount of $37,293.87.

       And it is FURTHER ORDERED that defendant shall comply with all applicable

provisions of ERISA and that defendant shall submit all contribution reports due and owing to

the Pension Fund, together with any contributions shown to be due and owing on those

contribution reports.

       This is a final appealable Order. See Fed. R. App. P. 4(a).

       SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: February 25, 2014




                                                2